     Case 2:19-cv-01697-JAD-DJA Document 85 Filed 11/13/20 Page 1 of 2




 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                     ***
 6
      COMMODITY FUTURES TRADING                             Case No. 2:19-cv-01697-JAD-DJA
 7    COMMISSION,
 8                           Plaintiff,                     ORDER
 9          v.
10    DAVID GILBERT SAFFRON, ET AL.,
11                           Defendants.
12

13          This matter is before the Court on Defense Counsel Shumway Van’s Renewed Motion to

14   Withdraw (ECF No. 84), filed on November 9, 2019. Pursuant to Local Rule (“LR”) IA 11-6,

15   “[n]o attorney may withdraw after appearing in a case except by leave of Court after notice has

16   been served on the affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed

17   the motion, the Court finds that requirements of LR IA 11-6(b) have been met. Mr. Van indicates

18   that Defendants Circle Society Corp. and Gilbert Saffron have had communication and payment

19   issues. The Court will require that Defendant Circle Society Corp. advise the Court if it will

20   retain new counsel by December 13, 2020 as it must retain new counsel if it intends to continue to

21   litigate this matter. See United States v. High Country Broad., 3 F.3d 1244, 1245 (9th Cir. 1993)

22   (per curiam); In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that

23   “[c]orporations and other unincorporated associations must appear in court through an attorney.”).

24   Similarly, Defendant Gilbert Saffron must notify the Court if he will proceed pro se or retain new

25   counsel by the same date. Filing a notice of new counsel on or before December 13, 2020 is

26   sufficient to comply with the Court’s order. Failure to respond may result in a recommendation

27   to the United States District Judge assigned to this case that dispositive sanctions be issued

28   against Defendants Circle Society Corp. and Saffron including dismissal of this action.
     Case 2:19-cv-01697-JAD-DJA Document 85 Filed 11/13/20 Page 2 of 2




 1          IT IS HEREBY ORDERED that Defense Counsel Shumway Van’s Motion to Withdraw

 2   (ECF No. 84) is granted.

 3          IT IS FURTHER ORDERED that Defendants Circle Society Corp. and Gilbert Saffron

 4   shall have until December 13, 2020 to advise the Court if it will retain new counsel. Failure to

 5   notify the Court as to their new representation may subject it to dispositive sanctions, including a

 6   recommendation for dismissal of this action.

 7          IT IS FURTHER ORDERED that the Defense Counsel Shumway Van shall serve a

 8   copy of this order on Defendants Circle Society Corp. and Gilbert Saffron and file a notice of

 9   completion of service along with a notice of their last known address by November 20, 2020.

10

11          DATED: November 13, 2020

12
                                                           DANIEL J. ALBREGTS
13                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 Page 2 of 2
